Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. Claims 1, 5, 7-8, 13, and 17 have been amended. No claims have been added or deleted. Claims 1-17 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 17 to obviate the previous 112(b) rejection. The previous 112(b) rejection to claim 17 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 4-6, 8, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (Cox hereafter) (US 20200029302 A1).

Regarding claim 1, Cox teaches, A signal transmission method, comprising: 
receiving at a preset first time-frequency position, by a terminal, a signal sent by a base station (Cox; the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE, Par. 0112; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB, Par. 0182); and 
detecting, by the terminal, the signal, and determining whether to detect a physical downlink channel according to a detection result for the signal (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112),
wherein the first time-frequency position comprises: a subframe where the signal is located comprised in a time domain position of the first time-frequency position (Cox; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB .. the starting subframe of the WUS, Par. 0182); 
wherein the subframe where the signal is located is determined according to at least one of: a starting position of a physical downlink control channel (PDCCH) search space, a discontinuous reception (DRX) starting position (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182) or an extended DRX (eDRX) starting position, or a number of repetitions of the signal; wherein the number of repetitions of the signal is configured via high-layer signaling.

Regarding claim 13, Cox teaches, A signal transmission method, comprising: 
sending, by a base station, a signal at a preset first time-frequency position (Cox; the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE, Par. 0112; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB, Par. 0182); and 
determining, by the base station, whether to send a physical downlink channel according to the signal (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112),
wherein the first time-frequency position comprises: a subframe where the signal is located comprised in a time domain position of the first time-frequency position (Cox; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB .. the starting subframe of the WUS, Par. 0182); 
wherein the subframe where the signal is located is determined according to at least one of: a starting position of a physical downlink control channel (PDCCH) search space, a discontinuous reception (DRX) starting position (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182) or an extended DRX (eDRX) starting position, or a number of repetitions of the signal; wherein the number of repetitions of the signal is configured via high-layer signaling.

Regarding claim 17, Cox teaches, A signal transmission apparatus, a processing circuitry and a storage device, wherein the storage device stores processor-executable programs, and the processing circuitry comprise (Cox; the UE, Par. 0112): 
 a receiving module, which is configured to receive, at a preset first time-frequency position , a signal sent by a base station (Cox; the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE, Par. 0112; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB, Par. 0182); and 
a detecting module, which is configured to detect the signal , and determine whether to detect a physical downlink channel according to a detection result for the signal (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112),
wherein the first time-frequency position comprises: a subframe where the signal is located comprised in a time domain position of the first time-frequency position (Cox; the WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB .. the starting subframe of the WUS, Par. 0182); 
wherein the subframe where the signal is located is determined according to at least one of: a starting position of a physical downlink control channel (PDCCH) search space, a discontinuous reception (DRX) starting position (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182) or an extended DRX (eDRX) starting position, or a number of repetitions of the signal; wherein the number of repetitions of the signal is configured via high-layer signaling.

Regarding claim 4, Cox teaches, The method of claim 1, wherein the detecting, by the terminal, the signal, and determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103); 
in condition that the terminal is in a first connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be a seventh signal (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112); or 
in condition that the terminal is in a second connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be an eighth signal. 

Regarding claim 5, Cox teaches, The method of claim 1,
wherein the first time-frequency position comprises: 
a narrowband where the signal is located comprised in a frequency domain position of the first time-frequency position (Cox; For the frequency domain resource, in one embodiment, the WUS may be transmitted in one or more PRB(s), Par. 0187); 
wherein the narrowband where the signal is located is a paging narrowband (Cox;  the WUS can be transmitted in the PRB/NB for paging monitoring, Par. 0187), or a narrowband where a physical downlink control channel (PDCCH) is located (Cox; narrowband can correspond to the carrier/narrowband monitored by the UE for (M/N)PDCCH monitoring, Par. 0187).  

Regarding claim 6, Cox teaches, The method of claim 1,
wherein the first time-frequency position comprises: 
a resource block where the signal is located comprised in a frequency domain position of the first time-frequency position (Cox; the WUS may be transmitted in one or more PRB(s). The PRB(s) may be predefined or may be configured by the eNB, Par. 0187); 
wherein the resource block where the signal is located is one of: a resource block in a paging narrowband determined according to a terminal index, a resource block where paging is located, or a resource block where a PDCCH is located (Cox; the WUS can be transmitted in the PRB/NB for paging monitoring … In cDRX, the NB-IoT carrier or narrowband can correspond to the carrier/narrowband monitored by the UE for (M/N)PDCCH monitoring in the connected state, Par. 0187).

Regarding claim 8, Cox teaches, The method of claim 1,
wherein the first time-frequency position comprises: 
an orthogonal frequency division multiplexing (OFDM) symbol where the signal is located comprised in a time domain position of the first time-frequency position (Cox; all 14 symbols in one subframe can be used for the WUS, Par. 0116); 
wherein the OFDM symbol where the signal is located is one of: 
at least one of a second OFDM symbol and a third OFDM symbol in the subframe under conventional coverage; 
symbols in the subframe from an ml-th OFDM symbol to an end of the subframe under coverage enhancement; or 
symbols in the subframe from an m2-th OFDM symbol to an end of the subframe; wherein m1 and m2 are positive integers greater than or equal to 0 (Cox; all 14 symbols in one subframe can be used for the WUS, Par. 0116).

Regarding claim 16, Cox teaches, The method of claim 13, wherein the sending, by the base station, the signal at the preset first time-frequency position comprises: 
sending, by the base station, the signal according to the connection mode of the terminal (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103); 
in condition that the terminal is in a first connection mode, sending, by the base station, the corresponding physical downlink channel only when the signal sent by the base station is a seventh signal (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112); or 
in condition that the terminal is in a second connection mode, sending, by the base station, the corresponding physical downlink channel only when the signal sent by the base station is an eighth signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of JIANG et al. (JIANG hereafter) (US 20210007053 A1).

Regarding claim 2, Cox teaches, The method of claim 1, wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
in condition that the signal is determined to be a first signal by the terminal, detecting, by the terminal, the physical downlink channel (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112).
Cox fails to explicitly teach,
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel.
However, in the same field of endeavor, JIANG teaches,
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).

Regarding claim 3, Cox teaches, The method of claim 1, wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103); 
in condition that the terminal is in a first connection mode (connected mode), in response to determining that the signal is a third signal, detecting, by the terminal, the physical downlink channel (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112).
Cox fails to explicitly teach,
in response to determining that the signal is a fourth signal, not detecting, by the terminal, the physical downlink channel; or 
in condition that the terminal is in a second connection mode, in response to determining that the signal is a fifth signal, detecting, by the terminal, the physical downlink channel; and in response to determining that the signal is a sixth signal, not detecting, by the terminal, the physical downlink channel.
However, in the same field of endeavor, JIANG teaches,
in response to determining that the signal is a fourth signal (go-to-sleep signal), not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).

Regarding claim 14, Cox teaches, The method of claim 13, wherein the determining, by the base station, whether to send the physical downlink channel according to the signal comprises: 
in condition that the signal is a first signal, sending, by the base station, a physical downlink channel corresponding to the signal (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112). 
Cox fails to explicitly teach,
in condition that the signal is a second signal, not sending, by the base station, a physical downlink channel corresponding to the signal.
However, in the same field of endeavor, JIANG teaches,
in condition that the signal is a second signal, not sending, by the base station, a physical downlink channel corresponding to the signal (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).

Regarding claim 15, JIANG teaches, The method of claim 13, wherein sending, by the base station, the signal at the preset first time-frequency position comprises: 
sending, by the base station, the signal according to a connection mode of a terminal (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103); 
wherein in condition that the terminal is in a first connection mode (connected mode), in response to the signal sent by the base station, sending, by the base station, the corresponding physical downlink channel (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112). 
Cox fails to explicitly teach,
in response to the signal sent by the base station being a fourth signal, not sending, by the base station, the physical downlink channel; or 
in condition that the terminal is in a second connection mode, in response to the signal sent by the base station being a fifth signal, sending, by the base station, the corresponding physical downlink channel; and in response to the signal sent by the base station being a sixth signal, not sending, by the base station, the physical downlink channel.
However, in the same field of endeavor, JIANG teaches,
in response to the signal sent by the base station being a fourth signal (go-to-sleep signal), not sending, by the base station, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of HWANG et al. (HWANG hereafter) (US 20210153163 A1).

Regarding claim 7, Cox teaches, The method of claim 1,
wherein a first offset is also used to determine the subframe where the signal is located (Cox; For the time domain resource, in one embodiment, the WUS can be transmitted immediately before or at a fixed offset from the on-duration of the cDRX and paging occasions. Specifically, assuming DL synchronization is maintained, the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the start of the paging occasion in idle mode, and with respect to the start of active time in the cDRX state. The offset can be determined differently if the WUS is being sent during cDRX vs. paging, Par. 0182).
Cox fails to explicitly teach,
wherein the first offset is configured via high-layer signaling or is preset.  
However, in the same field of endeavor, HWANG  teaches, 
wherein the first offset is configured via high-layer signaling (HWANG; the value of n.sub.w_offset may be a value set by a higher-layer parameter … a may be indicated via a higher-layer signal, Par. 0150-0151). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of time region as taught by HWANG in order to place WUS (HWANG; Par. 0150).

Regarding claim 9, Cox teaches, The method according to claim 1, further comprising: 
determining a Zadoff-Chu (ZC) sequence corresponding to the signal (Cox; The WUS may comprise a sequence ... the sequence can be any constant amplitude zero autocorrelation (CAZAC) sequence, e.g., a Zadoff-Chu (ZC) sequence, Par. 0112-0114), wherein the terminal determines a root sequence index of the  sequence according to a cell index (Cox; a ZC sequence with length 11 and root index 6 can be used, Par. 0115;  if the WUS is cell-specific, the sequence can be defined as a function of the cell ID, Par. 0118);
wherein a length of a sequence is determined according to at least one of: a number of sub-carriers in a frequency domain occupied by the signal, or a number of OFDM symbols in a time domain occupied by the signal (Cox; a ZC sequence with length 11 and root index 6 can be used, Par. 0115).
Although Cox teaches sequence can be defined as a function of cell ID, but fails to explicitly teach that sequence is ZC sequence,
a root sequence index of the ZC sequence; or 
determining a ZC sequence and a pseudo-noise (PN) sequence corresponding to the signal, wherein the terminal determines a root sequence index of the ZC sequence according to a cell index and determines an initial value of the PN sequence according to a terminal index;  
However, in the same field of endeavor, HWANG  teaches, 
a root sequence index of the ZC sequence (HWANG; u.sub.s is a value that determines the root sequence index of the ZC sequence, Par. 0255; u.sub.s may be used to distinguish information. In this case, expressed information may be … a cell ID, Par. 0249);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of equation as taught by HWANG in order to generate sequence (HWANG; equation 8).
  

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox-HWANG in view of JIANG and in further view of DO (DO hereafter) (US 20090116459 A1).

Regarding claim 10, Cox-HWANG teaches, The method of claim 9, 
	wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
in condition that the signal is determined to be a first signal by the terminal, detecting, by the terminal, the physical downlink channel (Cox; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112).
Cox-HWANG fails to explicitly teach,
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel; 
wherein determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the first signal according to a cyclic shift index 1 corresponding to the first signal, and determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the second signal according to a cyclic shift index 2 corresponding to the second signal; and wherein the cyclic shift index 1 and the cyclic shift index 2 are pre-determined values, or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.
However, in the same field of endeavor, JIANG teaches, 
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010);
wherein determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the first signal according to a cyclic shift index  corresponding to the first signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 0 is used to indicate that UE A is in a sleep state , Par. 0067), and determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the second signal according to a cyclic shift index  corresponding to the second signal (JIANG; a wake-up state or a sleep state is indicated through different root sequences, par. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox-HWANG to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).
Cox-HWANG-JIANG fails to explicitly teach,
wherein the cyclic shift index 1 and the cyclic shift index 2 are pre-determined values, or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.
However, in the same field of endeavor, DO teaches,
wherein the cyclic shift index 1 and the cyclic shift index 2 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051).  
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the teachings of Cox-HWANG-JIANG to include the use of cell ID as taught by DO in order to generate root sequence (DO ;
Par. 0122).

Regarding claim 11, Cox-HWANG teaches, The method of claim 9, 
	wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103); 
in condition that the terminal is in a first connection mode, in response to determining that the signal is a third signal, detecting, by the terminal, the physical downlink channel (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112). 
Cox-HWANG fails to explicitly teach,
in response to determining that the signal is a fourth signal, not detecting, by the terminal, the physical downlink channel; or 
in condition that the terminal is in a second connection mode, in response to determining that the signal is a fifth signal, detecting, by the terminal, the physical downlink channel; and in response to determining that the signal is a sixth signal, not detecting, by the terminal, the physical downlink channel; 
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the third signal according to a cyclic shift index 3 corresponding to the third signal, and determining a cyclic shift index of the ZC sequence comprised in the fourth signal according to a cyclic shift index 4 corresponding to the fourth signal; 
in condition that the terminal is in the second connection mode, determining a cyclic shift index of the ZC sequence comprised in the fifth signal according to a cyclic shift index 5 corresponding to the fifth signal, and determining a cyclic shift index of the ZC sequence comprised in the sixth signal according to a cyclic shift index 6 corresponding to the sixth signal; and 
wherein the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 are pre-determined values, or satisfy that each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 have a maximum cyclic shift spacing between the each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6.
However, in the same field of endeavor, JIANG teaches,
in response to determining that the signal is a fourth signal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010); 
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the third signal according to a cyclic shift index  corresponding to the third signal (JIANG; root sequence 0 is used to indicate that UE A is in a sleep state, Par. 0067), and determining a cyclic shift index of the ZC sequence comprised in the fourth signal according to a cyclic shift index  corresponding to the fourth signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 1 is used to indicate that UE A is in a sleep state , Par. 0068). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox-HWANG to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).
Cox-HWANG-JIANG fails to explicitly teach,
wherein the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 are pre-determined values, or satisfy that each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 have a maximum cyclic shift spacing between the each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6.
However, in the same field of endeavor, DO teaches,
wherein the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051).  
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the teachings of Cox-HWANG-JIANG to include the use of cell ID as taught by DO in order to generate root sequence (DO ;
Par. 0122).

Regarding claim 12, Cox-HWANG teaches, The method of claim 9, 
	wherein the detecting, by the terminal, the signal, and determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (Cox; receiving the WUS during the cDRX state, Par. 0182; connected mode Discontinuous Reception (cDRX), Par. 0103): 
in condition that the terminal is in a first connection mode (connected mode), detecting, by the terminal, the physical downlink channel only when the signal is detected to be a seventh signal (Cox; the WUS can be transmitted immediately before … the on-duration of the cDRX … the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the … start of active time in the cDRX state, Par. 0182; The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX, Par. 0112). 
Cox fails to explicitly teach,
or in condition that the terminal is in a second connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be an eighth signal; 
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the seventh signal according to a cyclic shift index 7 corresponding to the seventh signal; 
in condition that the terminal is in the second connection mode, determining a cyclic shift index of the ZC sequence comprised in the eighth signal according to a cyclic shift index 8 corresponding to the eighth signal; and 
wherein the cyclic shift index 7 and the cyclic shift index 8 are pre-determined values, or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.
However, in the same field of endeavor, JIANG teaches,
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the seventh signal according to a cyclic shift index  corresponding to the seventh signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 1 is used to indicate that UE A is in a sleep state , Par. 0068); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cox to include the use of sleep signal as taught by JIANG in order to limit blind detection (JIANG; Par. 0010).
Cox-HWANG-JIANG fails to explicitly teach,
wherein the cyclic shift index 7 and the cyclic shift index 8 are pre-determined values, or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.
However, in the same field of endeavor, DO teaches,
wherein the cyclic shift index 7 and the cyclic shift index 8 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051).  
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the teachings of Cox-HWANG-JIANG to include the use of cell ID as taught by DO in order to generate root sequence (DO ;
Par. 0122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416